Mr. Justice Lawrence delivered the opinion of the Court: It is very seldom that a court of chancery will interfere to grant a new trial at law, though its jurisdiction to do so is undoubted. In this case, a bill was filed for that purpose, and the case having been heard on a motion to dismiss the bill, the relief prayed was refused. We are of opinion, however, that the motion should have been overruled, and if, after the cause is at issue and proofs taken, the case made by the bill is sustained, a new trial should be awarded. For the present, we must take the allegations of the bill as true, and they show, not merely that the only evidence upon which the judgment at law was obtained was false, but that the witness who gave it has voluntarily made an affidavit of its falsity before a magistrate, stating his desire to retract the same, and this affidavit is made an exhibit with the bill. This, then, is not a case of conflicting evidence. An unrighteous judgment has been obtained upon perjured testimony, and the perjury is shown, not by uncertain admissions of the perjurer, but by his own oath voluntarily made for the purpose of repairing his wrong. A stronger case could hardly arise. The motion to dismiss should have been overruled, and the defendant required to answer. After the answer is filed and the cause is at issue, it will be incumbent on the complainant to take the testimony of the witness, when the defendant will have an opportunity of cross-examining, and if the witness adheres to the statements of his affidavit, and there is no evidence he has been subjected to corrupt influences, the court will award a new trial. The decree is reversed and the cause remanded. Decree reversed.